       CASE 0:17-cv-01884-PAM-HB Document 342 Filed 01/18/19 Page 1 of 2



                                                                              MINNEAPOLIS
                                                                              Suite 2200
 Kate M. Baxter-Kauf                                                          100 Washington Avenue South
 kmbaxter-kauf@locklaw.com
                                                                              Minneapolis, MN 55401-2179
 Phone: 612-596-4007
                                                                              T 612.339.6900
                                                                              F 612.339.0981




                                         January 18, 2019

The Honorable Hildy Bowbeer
Magistrate Judge
United States District Court
District of Minnesota
632 Federal Building
316 N. Robert Street
St. Paul, MN 55101

           Re:    In re EpiPen ERISA Litigation, Case No. 0:17-cv-01884-PAM-HB

Dear Judge Bowbeer:

       Pursuant to the Court’s January 9, 2019 Order (ECF No. 328), Plaintiffs and Non-Parties
Mylan N.V., Mylan Specialty L.P., Mylan Pharmaceuticals Inc., and Mylan Inc. (collectively,
“Mylan”) submit this joint letter updating the Court on the status of their efforts to resolve their
disputes concerning Plaintiffs’ subpoenas to Mylan.

        Mylan and Plaintiffs are pleased to inform the Court that they have reached an agreement
to resolve their dispute regarding the search protocol. Mylan and Plaintiffs continue to meet and
confer regarding a production schedule. Mylan and Plaintiffs will inform the Court regarding any
dispute that may arise.

        Plaintiffs also wish to inform the Court that the Defendants served a subpoena on Mylan
late Tuesday, January 15, 2019. While that subpoena seeks many of the same documents
Plaintiffs seek, Defendants also request additional documents not contemplated by Plaintiffs’
subpoenas. However, Mylan sees no reason why Defendants’ subpoena should delay Mylan’s
production because Mylan expects to be able to respond to both subpoenas simultaneously.

                                             Sincerely,


                                              s/ Kate Baxter-Kauf___________




534863.1
       CASE 0:17-cv-01884-PAM-HB Document 342 Filed 01/18/19 Page 2 of 2
The Honorable Hildy Bowbeer
January 18, 2019


 __s/ Justin Bernick__________________       _s/ Cari C. Laufenberg________________
 Justin Bernick                              Cari C. Laufenberg
 Hogan Lovells US LLP                        Keller Rohrback LLP
 555 13th Street NW                          1201 Third Avenue, Suite 3200
 Washington, DC 20004                        Seattle, Washington 98101
 justin.bernick@hoganlovells.com             claufenberg@kellerrohrback.com
 (202) 637-5485                              (206) 623-1900

 Counsel for Non-Party Mylan                 Counsel for Plaintiffs




534863.1                                 2
